

116 HR 1693 IH: To require the Federal Communications Commission to make the provision of Wi-Fi access on school buses eligible for E-rate support.
U.S. House of Representatives
2019-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1693IN THE HOUSE OF REPRESENTATIVESMarch 12, 2019Mr. Luján (for himself, Mr. Welch, and Ms. Haaland) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Federal Communications Commission to make the provision of Wi-Fi access on school
			 buses eligible for E-rate support.
	
		1.E-rate support for school bus Wi-Fi
			(a)Rulemaking
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Commission shall commence a rulemaking to make the provision of Wi-Fi access on school buses eligible for support under the E-rate program of the Commission set forth under subpart F of part 54 of title 47, Code of Federal Regulations.
 (2)Eligible recipientsNotwithstanding section 254(h)(1)(B) of the Communications Act of 1934 (47 U.S.C. 254(h)(1)(B)), the Commission shall provide in the rulemaking under paragraph (1) for State educational agencies, educational service agencies, and local educational agencies to be eligible to receive the support described in such paragraph.
 (b)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Communications Commission.
 (2)School busThe term school bus means a passenger motor vehicle that is— (A)designed to carry a driver and not less than 5 passengers; and
 (B)used significantly to transport— (i)children enrolled in an early childhood education program to or from such program or an event related to such program; or
 (ii)students enrolled in an elementary school or secondary school to or from such school or an event related to such school.
 (3)Terms defined in Elementary and Secondary Education Act of 1965The terms early childhood education program, educational service agency, elementary school, local educational agency, secondary school, and State educational agency have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
				